Hill, C. J.
1. The prosecutor and the defendant were members of a lodge of the same secret fraternal benevolent order, called “The Supreme Circle.” The defendant made a written accusation against the prosecutor, charging him with aiding and abetting a felonious assault made upon the person of a brother member. The accusation was made within the order, in strict accordance with the rules, and apparently for the sole purpose of having the charges investigated by the members of the lodge, under its rules. Held: (1) The written accusation was one of qualified privilege. (2) The burden was on the prosecutor to show that the accusation was both false in fact and malicious in purpose. (3) The prosecutor did not successfully carry the burden, but, on the contrary," the unfu r- ■ * lce proved that the defendant, in making the publicatio .......rs of the lodge, acted in good faith, without malice, a; 1 i’_;ly vRiiin his privilege as a member of the lodge. Graham v. State, 6 Ga. App. 436 (65 S. E. 167); Lester v. Thurmond, 51 Ga. 118; Atlanta News Co. v. Medlock, 123 Ga. 719 (51 S. E. 756, 3 L. R. A. (N. S.) 1139); Redgate v. Roush, 61 Kan. 480 (59 Pac. 1050, 48 L. R. A. 236). Judgment reversed.